                                          Case 3:21-mc-80187-TSH Document 25 Filed 08/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     APPLE INC,                                        Case No. 21-mc-80187-TSH
                                   8                    Plaintiff,
                                                                                           DISCOVERY ORDER
                                   9             v.
                                                                                           Re: Dkt. No. 1
                                  10     BASECAMP, LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court orders the parties to review the August 19, 2021 discovery order in Apple, Inc.

                                  14   v. Match Group, Inc., 21-mc-80184, ECF No. 36, and to meet and confer. Within 14 days, the

                                  15   parties shall file a status report concerning Apple’s pending motion to compel.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: August 23, 2021

                                  19
                                                                                                   THOMAS S. HIXSON
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
